Title: From James Madison to Edward Coles, 29 April 1813
From: Madison, James
To: Coles, Edward


Dear Sir
Ap: 29. ’13
I recd. your two letters on the subject of a successor to the Treasury of the Mint. A Commission ha⟨s⟩ been forwarded to Dr. Js. Rush. We are very happy at hearing that you are in a sure road to the reestablishment of your health. Do not risk an interruption by a precipitate abandonment of your Physician, and return to Washington. However much we ⟨wo⟩uld be gratifyed in seeing you, I insist that ⟨you⟩ do not leave Philada. untill Dr. Physic gives his spontaneous sanction. Do not let the meeting of Cong. hurry you, as it did before; I can make arrangements that will answer, till you can be safe in re-joining us, even if it should be delayed throughout the Session.
